DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-8 and 11-12 in the reply filed on 10/18/21 is acknowledged.
Claims 9-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/18/21.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 5-7, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoene (US 20050151018 A1) in view of Pina Lopez et al (US 20110290941 A1).
For claim 1, Schoene discloses a method for manufacturing a composite assembly with a continuous skin for a rear end of an aircraft, the method comprising:
obtaining an upper part of the rear end rudder unit 20, the upper part comprising:
a vertical tail plane having multiple spars 3, 4, and 5;
wherein the spars of the vertical tail plane comprise widening roots that form an upper shell of the rear end Fig. 2, spars widen at the bottom; and
an upper skin skin around 20;
obtaining a lower part of the rear end aft fuselage 1, the lower part comprising:
a lower shell of the rear end including semi-complete frames and stringers frames 9, 10, 11; Para 0029 “with frames, stringers and a skin”; and
a lower skin skin around aft fuselage;
assembling the upper and lower parts with a joining procedure Fig. 3, direct spar-frame connections 23, 40, 41; 
but fails to disclose that the upper and lower parts are obtain by composite tooling, and joining the upper and lower skins to obtain the composite assembly with the continuous skin.
However, Pina Lopez teaches upper and lower parts are obtain by composite tooling, and joining the upper and lower skins to obtain the composite assembly with the continuous skin Para 0008: “for installing a vertical tail plane or other aircraft components or parts made with composite materials onto an aircraft fuselage also made with composite materials”.
And joining the upper and lower skins to obtain the composite assembly with the continuous skin Para 0300: attaching the vertical tail plane skin 17 to the fuselage skin 31 through at least two longitudinal elements referred to as "doublers" 49 which are riveted both to the vertical tail plane skin 17 and to the fuselage skin 31 (see FIG. 5).

For claim 3, Schoene as modified discloses the method for manufacturing a composite assembly according to claim 1, wherein obtaining the upper part comprises adding a lay-up of the upper skin Pina Lopez, Para 0003: “consist of fibers or fiber bundles embedded in a matrix of thermosetting or thermoplastic resin, in the form of a preimpregnated or "prepreg" material”.
For claim 5, Schoene as modified discloses the method for manufacturing a composite assembly according to claim 1, wherein assembling the upper part and the lower part by a joining procedure comprises performing the following joining procedure: joining the spars and semi-complete frames by the widening roots of the spars with tension bolts Para 0044: “the SLW spars 4 shown in FIG. 7 are not connected to the fuselage frames 10 by means of brackets, but rather by means of a multiple-bolt connection consisting of covered connecting bolts” to form frames of a tail cone section of the rear end, and joining the upper skin and the lower skin with shear joints Pina Lopez, doublers 49, which resist shear stresses.
For claim 6, Schoene as modified discloses the method for manufacturing a composite assembly according to claim 1, wherein assembling the upper part and the lower part by a joining procedure comprises performing the following joining procedure: joining the spars and semi-complete frames by the widening roots of the spars with shear joints Para 0036, connecting elements 19, 24, 25, 26, 27, 28, 29 to form frames of a tail cone section of the rear end, wherein the frames and the spars of the vertical tail plane are not coincident Fig. 3, the frames and spars lie next to each other and therefore are not coincident as they do not occupy the same space; and joining the upper skin and the lower skin by shear joint Pina Lopez, doublers 49, which resist shear stresses.
For claim 7, Schoene as modified discloses the method for manufacturing a composite assembly according to claim 1, wherein assembling the upper part and the lower part by a joining procedure comprises performing the following joining procedure: joining the spars and semi-complete frames by the widening roots of the spars with shear joints Para 0036, connecting elements 19, 24, 25, 26, 27, 28, 29, wherein the semi-complete frames overlaps with the widening roots of the spars Fig. 3, overlap at top of frames and bottom of spars; and joining the upper skin and the lower skin by shear joint Pina Lopez, doublers 49, which resist shear stresses.
For claim 11, Schoene discloses a method for manufacturing a composite assembly with a continuous skin for a rear end of an aircraft, the method comprising:
obtaining an upper part of the rear end rudder unit 20, the upper part comprising:
a vertical tail plane having multiple spars 3, 4, and 5;
wherein the spars of the vertical tail plane comprise widening roots that form an upper shell of the rear end Fig. 2, spars widen at the bottom; and
an upper skin skin around 20;
obtaining a lower part of the rear end aft fuselage 1, the lower part comprising:
a lower shell of the rear end including frames and stringers frames 9, 10, 11; Para 0029 “with frames, stringers and a skin”; and
a lower skin skin around aft fuselage;
assembling the upper and lower parts with a joining procedure Fig. 3, direct spar-frame connections 23, 40, 41; 
but fails to disclose that the upper and lower parts are obtain by composite tooling, and joining the upper and lower skins to obtain the composite assembly with the continuous skin.
Para 0008: “for installing a vertical tail plane or other aircraft components or parts made with composite materials onto an aircraft fuselage also made with composite materials”.
And joining the upper and lower skins to obtain the composite assembly with the continuous skin Para 0300: attaching the vertical tail plane skin 17 to the fuselage skin 31 through at least two longitudinal elements referred to as "doublers" 49 which are riveted both to the vertical tail plane skin 17 and to the fuselage skin 31 (see FIG. 5).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Schoene by obtaining the upper and lower parts by composite tooling and by joining the upper and lower skins as disclosed by Pina Lopez. One of ordinary skill in the art would have been motivated to make this modification for the benefits of high strength to weight ratios of composite materials, and for increased stiffness by joining the skins.
For claim 12, Schoene as modified discloses the method according to claim 11, wherein the frames are complete frames frames 9, 10, 11 may be interpreted as being complete, as no other structure is necessary other than the spar of the vertical tail plane.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoene and Pina Lopez, further in view of Kehrl et al (US 20110097554 A1).
For claim 2, Schoene as modified discloses the method for manufacturing a composite assembly according to claim 1, but fails to disclose obtaining the upper part of the rear end comprises obtaining the multi-spar vertical tail plane by a multi-spar process comprising at least advanced fiber placement and hot forming.
AFP machine 58 and hot forming Para 0073, “may be fabricated by tension, hot drape forming using, for example and without limitation, the drape forming apparatus 124”.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Schoene as modified by manufacturing the upper part using AFP and hot forming as disclosed by Kehrl. One of ordinary skill in the art would have been motivated to make this modification to provide a process which “reduces weight, material and labor, while meeting the necessary specification for aircraft applications” and is suitable for a “high volume production environment” Kehrl, Para 0005.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoene and Pina Lopez, further in view of Moselage (US 20140145031 A1)
For claim 4, Schoene as modified discloses the method for manufacturing a composite assembly according to claim 1, but fails to disclose obtaining in one shot by composite tooling the lower part comprises performing adding a lay-up of the lower skin.
However, Moselage teaches obtaining in one shot by composite tooling the lower part comprises performing adding a lay-up of the lower skin Para 0028: “the skin 204 may be laid up with the fuselage 102”.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Schoene as modified by manufacturing the lower part together with a lay-up of the skin as disclosed by Moselage. One of ordinary skill in the art would have been motivated to make this modification efficiency and ease of manufacturing.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoene and Pina Lopez, further in view of Llamas et al (US 20100148000 A1).
For claim 8, Schoene as modified discloses the method for manufacturing a composite assembly according to claim 1, but fails to disclose: obtaining first and second intermediate parts by composite tooling, the first and second intermediate parts each comprise: a multi-spar horizontal tail plane; and an intermediate skin; and assembling the first and second intermediate parts in an intersection between the vertical tail plane of the upper part and the lower part with the joining procedure, joining the upper skin, the lower skin and the intermediate skin to obtain the composite assembly with the continuous skin, wherein the spars of the horizontal tail planes of the first and second intermediate parts and the spars of the vertical tail plane of the upper part are slanted to an identical angle.
However, Llamas teaches a first and second intermediate part Fig. 4-5: left and right of horizontal stabilizer 8 each comprising: a multi-spar horizontal tail plane Fig. 4, internal to 8; and an intermediate skin skin of 8; and assembling the first and second intermediate parts in an intersection between the vertical tail plane of the upper part and the lower part with the joining procedure Figs. 4-5, horizontal stabilizer located between vertical stabilizer and lower part of aft fuselage, joining the upper skin, the lower skin and the intermediate skin to obtain the composite assembly with the continuous skin applying the teaching of Pina Lopez to join the skins as in “attaching the vertical tail plane skin 17 to the fuselage skin 31” (Para 0300).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Schoene as modified by having a horizontal tail plane between the vertical tail plane and lower part and joining them as disclosed by Pina Lopez. One of ordinary skill in the art would have been motivated to make this modification to provide a horizontal tail for pitch control.
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Additionally, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Blended Wing-fuselage Frame Made Of Fiber Reinforced Resin Composites by Brault (US 4198018 A)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN N M ZOHOORI whose telephone number is (571)272-7996. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA J MICHENER can be reached on (571)272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/COLIN ZOHOORI/Examiner, Art Unit 3642                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647